FILE COPY




                                    No. 07-15-00091-CR


Ex parte Daniel Lee Ainsworth               §    From the County Court at Law No. 1
                                                   of Potter County
                                            §
                                                 July 15, 2015
                                            §
                                                 Opinion Per Curiam
                                            §

                                    J U D G M E N T

      Pursuant to the opinion of the Court dated July 15, 2015, it is ordered, adjudged

and decreed that the appeal is abated and the cause is remanded to the County Court

at Law No. 1 of Potter County, Texas for further proceedings in accordance with this

Court’s opinion entered this day.

                                          oOo
                                                                             FILE COPY




                                    No. 07-15-00106-CR


Ex parte Daniel Lee Ainsworth               §    From the County Court at Law No. 1
                                                   of Potter County
                                            §
                                                 July 15, 2015
                                            §
                                                 Opinion Per Curiam
                                            §

                                    J U D G M E N T

      Pursuant to the opinion of the Court dated July 15, 2015, it is ordered, adjudged

and decreed that the appeal is abated and the cause is remanded to the County Court

at Law No. 1 of Potter County, Texas for further proceedings in accordance with this

Court’s opinion entered this day.

                                          oOo
                                                                             FILE COPY




                                    No. 07-15-00107-CR


Ex parte Daniel Lee Ainsworth               §    From the County Court at Law No. 1
                                                   of Potter County
                                            §
                                                 July 15, 2015
                                            §
                                                 Opinion Per Curiam
                                            §

                                    J U D G M E N T

      Pursuant to the opinion of the Court dated July 15, 2015, it is ordered, adjudged

and decreed that the appeal is abated and the cause is remanded to the County Court

at Law No. 1 of Potter County, Texas for further proceedings in accordance with this

Court’s opinion entered this day.

                                          oOo